'Wallace, J.
It is undoubtedly true that courts of equity act upon misrepresentations of fact, and sometimes of law, as a ground for annulling contracts, when courts of law would treat the misrepresentation as innoxious. In other words, as slated by Mr. Pomeroy, (2 Pom. Eq. Jur. § 885:) ‘‘Whatever would be fraudulent at law will be in equity. But the equitable doctrine goes further, and includes instances of fraudulent misrepresentation which do not exist in the law. ” But the plaintiff cannot invoke this doctrine in the present case, because the action in which he seeks to avail himself of the misrepresentations of the defendant to avoid the effect of his release is at law, and not in equity If the suit had been tried in the state court, where the distinctions between legal and equitable actions are in some respects obliterated, instead of in this court, whore it came by removal, it might perhaps have been treated as an action in equity; but in this court the complaint, as framed, does not present a case of equitable cognizance, (Buzard v. Houston, 119 U. S. 347, 7 Sup. Ct. Rep. 249,) and, having been tried as a case at law, must be determined by the rules of the common law, and not by the principles of equity. Montejo v. Owen, 14 Blatchf. 324; Manufacturing Co. v. Tube-Works Co., 15 Blatchf. 432. The application for a reargumont of the motion for a new trial is denied.